     Case 2:20-cv-01161-JAM-CKD Document 25 Filed 08/27/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JOSEPH R. WHEELER, State Bar No. 216721
     Supervising Deputy Attorney General
 3   JAIME M. GANSON, State Bar No. 230206
     Deputy Attorney General
 4   MARTHA EHLENBACH, State Bar No. 291582
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7314
 7    Fax: (916) 324-5205
      E-mail: Martha.Ehlenbach@doj.ca.gov
 8   Attorneys for Defendants CDCR, Allison, Anderson,
     Austin, Diaz, Edmonds, Gipson, Gutierrez, Kernan,
 9   Kraschel, Lozano, McGee, Newton, Nocerino, Page-
     Pressley, Ramachandran, Sheffield, Surprise,
10   Tebrock, Toche, and Walker
11                          IN THE UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                    SACRAMENTO DIVISION

14
                                                 Case No. 2:20-cv-01161-JAM-CKD
15   ESTATE OF MICHAEL LEE, et al.,
                                                STIPULATION AND ORDER TO EXTEND
16                                  Plaintiffs, TIME FOR DEFENDANT CDCR TO
                                                RESPOND TO THE COMPLAINT
17                 v.
                                                 Judge:        The Honorable John A. Mendez
18                                               Trial Date:   Not Set
                                                 Action Filed: June 9, 2020
19   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
20   REHABILITATION, et al.,
21                                Defendants.
22

23                                              STIPULATION

24         Plaintiffs Estate of Lee and Mary Sandy, and Defendants CDCR, Allison, Anderson,

25   Austin, Diaz, Edmonds, Gipson, Gutierrez, Kernan, Kraschel, Lozano, McGee, Newton,

26   Nocerino, Page-Pressley, Ramachandran, Sheffield, Surprise, Tebrock, Toche, and Walker

27   stipulate under Local Rule 144(a) to nine-day extension of time for Defendant CDCR to respond

28   ///
                                                    1
                                         Stipulation and [Proposed] Order (Case No. 2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 25 Filed 08/27/20 Page 2 of 3

 1   to Plaintiff’s complaint. Defendant CDCR’s responsive pleading is currently due on August 26,
 2   2020.
 3           Defendant CDCR has previously received one thirty-day extension of time to respond to the
 4   complaint. (Order, ECF No. 11.) Under this stipulation, Defendant CDCR will respond to the
 5   complaint on or before September 4, 2020.
 6           The parties also stipulate that Defendant CDCR will notice any Rule 12 motion for hearing
 7   not less than thirty-five days after the day on which the motion is filed.
 8   Dated: August 26, 2020                                Respectfully submitted,
 9                                                         HADSELL STORMER & RENICK LLP
10                                                         /s/ Brian Olney
11                                                         BRIAN OLNEY
                                                           Attorney for Plaintiffs (as authorized on
12                                                         August 26, 2020) 1
13   Dated: August 26, 2020                                XAVIER BECERRA
                                                           Attorney General of California
14                                                         JOSEPH R. WHEELER
                                                           Supervising Deputy Attorney General
15                                                         JAIME M. GANSON
                                                           Deputy Attorney General
16

17                                                         /s/ Martha Ehlenbach
18                                                         MARTHA EHLENBACH
                                                           Deputy Attorney General
19                                                         Attorneys for Defendants CDCR, Allison,
                                                           Anderson, Austin, Diaz, Edmonds, Gipson,
20                                                         Gutierrez, Kernan, Kraschel, Lozano,
                                                           McGee, Newton, Nocerino, Page-Pressley,
21                                                         Ramachandran, Sheffield, Surprise, Tebrock,
                                                           Toche, and Walker
22

23

24

25
     SA2020302212
26   34348726.docx

27
              1
             Plaintiffs’ counsel gave his permission to affix his electronic signature to this stipulation
28   by email. E.D. Cal. L.R. 131(e).
                                                     2
                                            Stipulation and [Proposed] Order (Case No. 2:20-cv-01161-JAM-CKD)
     Case 2:20-cv-01161-JAM-CKD Document 25 Filed 08/27/20 Page 3 of 3

 1                                       ORDER
 2

 3   IT IS SO ORDERED.
 4

 5   Dated: August 26, 2020                        /s/ John A. Mendez____________
                                                   The Honorable John A. Mendez
 6                                                  United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                                  Stipulation and [Proposed] Order (Case No. 2:20-cv-01161-JAM-CKD)
